                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 1 of 13 Page ID #:191



                                                                                             1   PAUL L. GALE (SBN 065873)
                                                                                                 paul.gale@troutman.com
                                                                                             2   TROUTMAN SANDERS LLP
                                                                                                 5 Park Plaza, Suite 1400
                                                                                             3   Irvine, CA 92614-2545
                                                                                                 Telephone: 949.622.2700
                                                                                             4   Facsimile: 949.622.2739

                                                                                             5   MARCUS S. HARRIS (pro hac vice)                     AMY L. WRIGHT
                                                                                                 mharris@taft.com                                    (pro hac vice)
                                                                                             6   JEFFREY KUO (SBN 317836)                            awright@taftlaw.com
                                                                                                 jkuo@taftlaw.com                                    TAFT STETTINIUS & HOLLISTER
                                                                                             7   TAFT STETTINIUS & HOLLISTER LLP                     LLP
                                                                                                 111 East Wacker Drive, Suite 2800                   One Indiana Square, Suite 3500
                                                                                             8   Chicago, IL 60601                                   Indianapolis, IN 46204
                                                                                                 Telephone: 312.840.4320                             Telephone: 317.713.3500
                                                                                             9
                                                                                                 Attorneys for Plaintiff
                                                                                            10   VITALITY GROUP INTERNATIONAL, INC.

                                                                                            11                          UNITED STATES DISTRICT COURT
T ROUTMAN S ANDERS LLP




                                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                            12
                                                           I R V I N E , C A 92614-2545




                                                                                                                             WESTERN DIVISION
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13

                                                                                            14   VITALITY GROUP INTERNATIONAL,              Case No. 2:19-cv-02491-DMG (JCx)
                                                                                                 INC.,
                                                                                            15                                              HONORABLE DOLLY M. GEE
                                                                                                               Plaintiff and Counter-
                                                                                            16                 defendant,                   JOINT REPORT OF PARTIES’ RULE 26(f)
                                                                                                                                            CONFERENCE HELD ON JUNE 27, 2019
                                                                                            17       v.
                                                                                                                                            Date: July 19, 2019
                                                                                            18   VITALITY HEALTH PLAN OF                    Time: 9:30 AM
                                                                                                 CALIFORNIA, INC.,                          Place: Courtroom 8C
                                                                                            19
                                                                                                               Defendant and
                                                                                            20                 Counterclaimant.
                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                  JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 2 of 13 Page ID #:192



                                                                                             1          In compliance with Fed. R. Civ. P. 26(f), Local Rule 26-1, and the Court’s Order Setting

                                                                                             2   Rule 26(f) Scheduling Conference (Doc. 27), Plaintiff and Counter-defendant Vitality Group

                                                                                             3   International, Inc. (“Plaintiff” or “Vitality Group”), and Defendant and Counterclaimant Vitality

                                                                                             4   Health Plan of California, Inc. (“Defendant” or “VHP” or “Vitality Health”) hereby submit the

                                                                                             5   following Joint Rule 26(f) Report.

                                                                                             6   A.     STATEMENT OF THE CASE

                                                                                             7          1.      Plaintiff’s Position:

                                                                                             8          Vitality Group’s action is for: (1) trademark infringement under the Federal Trademark

                                                                                             9   Act, also known as the Lanham Act (15 U.S.C. §§ 1051-1127); (2) false designation of origin, or

                                                                                            10   false or misleading description or representation of fact under §43(a) of the Lanham Act (15

                                                                                            11   U.S.C. §1125(a)); (3) unfair and fraudulent practices under the California Unfair Competition
T ROUTMAN S ANDERS LLP




                                                                                            12   Law (Cal. Bus. & Prof. Code §§ 17200 et seq.); and (4) trademark infringement and unfair
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   competition under California common law.

                                                                                            14          Vitality Group’s claims are based on the fact that Vitality Health began using designations

                                                                                            15   confusingly similar to Vitality Group’s family of “VITALITY” marks in commerce to identify

                                                                                            16   and advertise Vitality Health’s insurance, and wellness products and services to consumers, long

                                                                                            17   after Vitality Group had established priority. Vitality Group is the owner of valid trademarks

                                                                                            18   subsisting on the Principal Register of the United States Patent and Trademark Office, including

                                                                                            19   VITALITY, THE VITALITY GROUP, and VITALITY INSTITUTE. Vitality Group is also the

                                                                                            20   common law owner of the trademarks VITALITY PLUS, VITALITY HEALTH FYI, VITALITY

                                                                                            21   HEALTHYMIND, and VITALITY SHARED-VALUE INSURANCE. Vitality Health’s

                                                                                            22   unauthorized use of the designation “Vitality” for its products and services is likely to cause

                                                                                            23   confusion, mistake or deception as to the source, affiliation, connection or association of Vitality

                                                                                            24   Health’s goods and services with Vitality Group, or as to the sponsorship, approval or affiliation

                                                                                            25   of Vitality Health by or with Vitality Group.

                                                                                            26          Vitality Health adopted and used its Vitality designations with either actual and

                                                                                            27   constructive notice or knowledge of Vitality Group’s trademarks, and Vitality Group’s exclusive

                                                                                            28   rights therein. Further, Vitality Health has refused to cease using the designations despite Vitality

                                                                                                                                        JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 3 of 13 Page ID #:193



                                                                                             1   Group’s repeated requests that it do so. Vitality Health’s actions therefore constitute knowing,

                                                                                             2   deliberate, and willful infringement of Vitality Group’s marks.

                                                                                             3          The counterclaims asserted by Vitality Health in this case are without merit. In its

                                                                                             4   counterclaims, Vitality Health seeks declaratory judgment against Vitality Group, claiming non-

                                                                                             5   infringement and asserting that Vitality Group’s marks are invalid or unenforceable. First,

                                                                                             6   Vitality Health’s use of designations confusingly similar to Vitality Group’s trademarks infringes

                                                                                             7   Vitality Group’s prior rights in Vitality Group’s trademarks based on, among other things,

                                                                                             8   Vitality Health’s use of: (i) the identical term “VITALITY,” which creates similarities in spelling

                                                                                             9   connotation and commercial impression; (ii) highly similar health and wellness products and

                                                                                            10   services with its “Vitality” designations. Moreover, Vitality Health’s products and services travel

                                                                                            11   in the same channels of trade and Vitality Health directs its products and services to the same
T ROUTMAN S ANDERS LLP




                                                                                            12   class of consumers as Vitality Group’s products and services. Second, a number of Vitality
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   Group’s registrations are incontestable under 15 U.S.C. § 1065—and cannot be challenged on the

                                                                                            14   basis of descriptiveness. Further, Vitality Group’s registrations are conclusive evidence of the

                                                                                            15   validity and ownership of its trademarks.

                                                                                            16          2.      Defendant’s Position:

                                                                                            17          Vitality Group is not entitled to any relief for its trademark infringement and unfair

                                                                                            18   business practices claims. VHP is a federally-approved Medicare health insurance company,

                                                                                            19   licensed by the state of California in 2018, that serves Medicare beneficiaries. VHP offers health

                                                                                            20   insurance services through California primary care providers and specialists for multi-linguistic

                                                                                            21   and under-served populations. Vitality Group does not offer or sell insurance services. Vitality

                                                                                            22   Group’s predecessor-in-interest, Destiny Health, Inc. (“Destiny Health”), was in the insurance

                                                                                            23   market, but exited in 2008. Yet Vitality Group continues to illegally utilize its alleged trademark

                                                                                            24   applications and registrations to preclude VHP from using the word “VITALITY” in the

                                                                                            25   insurance market, of which Vitality Group is not, in fact, a part. As recently as 2015, Vitality

                                                                                            26   Group claimed uses of its marks in connection with insurance underwriting or administration

                                                                                            27   services for life insurance programs or health insurance programs. Vitality Group, however, does

                                                                                            28   not offer insurance underwriting or administration services.
                                                                                                                                                -2-
                                                                                                                                      JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 4 of 13 Page ID #:194



                                                                                             1          VHP identifies and distinguishes its health insurance services with its own trademark,

                                                                                             2   VITALITY HEALTH PLAN OF CALIFORNIA, which plainly shows that VHP is the source of

                                                                                             3   the services. In any event, “VITALITY,” and any derivation of that term, is not a valid or

                                                                                             4   protectable trademark in connection with health and wellness. Indeed, Destiny Health asserted to

                                                                                             5   the United States Patent and Trademark Office during prosecution of its marks that the word

                                                                                             6   “VITALITY” standing alone, lacks distinctiveness as used in connection with insurance and

                                                                                             7   wellness goods and services. Moreover, the use of the term “VITALITY” is ubiquitous in the

                                                                                             8   health and wellness market. For at least these reasons, Vitality Group knows that “VITALITY” is

                                                                                             9   functional and generic, or at least merely descriptive. Its marks are, at best, weak and do not

                                                                                            10   warrant any relief. There is no likelihood of confusion between VHP and Vitality Group.

                                                                                            11          For the above reasons, and more, VHP asserts its own affirmative relief seeking
T ROUTMAN S ANDERS LLP




                                                                                            12   declaratory relief that VHP is not infringing Vitality Group’s alleged marks and those alleged
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   marks are invalid and unenforceable.

                                                                                            14   B.     SUBJECT MATTER JURISDICTION
                                                                                            15          This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. § 1121,

                                                                                            16   28 U.S.C. §§ 1331 and 1338(a) and (b); and supplemental jurisdiction over the state law claims

                                                                                            17   asserted herein pursuant to 28 U.S.C. § 1367(a).

                                                                                            18   C.     LEGAL ISSUES
                                                                                            19          1.      Plaintiff’s Position:

                                                                                            20           Vitality Health has infringed Vitality Group’s trademarks and unfairly competed with

                                                                                            21   Vitality Group by its unauthorized use of confusingly similar designations, including at least:

                                                                                            22   VITALITY, VITALITY HP, VITALITY HEALTH PLAN, and VITALITY HEALTH PLAN OF

                                                                                            23   CALIFORNIA. Vitality Health’s unauthorized use of the foregoing designations is likely to

                                                                                            24   cause confusion, mistake or deception as to the source, affiliation, connection or association of

                                                                                            25   Vitality Health and Vitality Health’s goods and services with Vitality Group, or as to the

                                                                                            26   sponsorship, approval or affiliation of Vitality Health by or with Vitality Group, in violation of 15

                                                                                            27   U.S.C. § 1114, 15 U.S.C. § 1125(a)(1)(A) and common law.

                                                                                            28
                                                                                                                                                 -3-
                                                                                                                                        JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 5 of 13 Page ID #:195



                                                                                             1          Further, Vitality Health’s actions constitute unfair business acts or practices because it

                                                                                             2   engages in deceptive and false advertising, including misrepresenting or omitting material facts

                                                                                             3   regarding its products and services, therefore offending established public policy. Vitality Health

                                                                                             4   engages in immoral, unethical, oppressive, and unscrupulous activities that are substantially

                                                                                             5   injurious to consumers, which is a violation of the unfair prong of the California Unfair

                                                                                             6   Competition Law.

                                                                                             7          In terms of evidentiary issues that may arise, Vitality Group foresees an issue with being

                                                                                             8   able to submit certain evidence and testimony at trial from those outside of California. A number

                                                                                             9   of Vitality Group’s key witnesses reside outside of California, as opposed to Vitality Health’s

                                                                                            10   witnesses, who have ties to or reside in California. At this stage, Vitality Group’s key witnesses

                                                                                            11   include, but are not limited to Tal Gilbert, Quentin Pelser, Keith Karem, and Alan Pollard.
T ROUTMAN S ANDERS LLP




                                                                                            12          2.      Defendant’s Position:
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13          Vitality Group is not entitled to any relief for its claims arising from VHP’s alleged

                                                                                            14   unauthorized use of the alleged “VITALITY” marks at least because there is no likelihood of

                                                                                            15   consumer confusion. At a minimum, VHP and Vitality Group operate in two disparate markets—

                                                                                            16   insurance and wellness services, respectively. Consumers of VHP’s Medicare health insurance

                                                                                            17   are distinct from consumers of Vitality Group’s wellness products and services. VHP has not

                                                                                            18   engaged in any unlawful conduct through its use of the term “VITALITY.” Uses of

                                                                                            19   “VITALITY” are ubiquitous in the insurance market and the wellness market. Uses include,

                                                                                            20   “VITALITY” in connection with a vitamin and mineral supplement for men; “VITALITY

                                                                                            21   NATURAL HEALTH CARE” in connection with naturopathic medicine; “VITALITY HEALTH

                                                                                            22   AND WELLNESS” in connection with mainstream and alternative intervention medicine; and

                                                                                            23   “VITALITY HEALTH CENTER” in connection with chiropractic care, acupuncture, and

                                                                                            24   infrared body wraps, among other services.

                                                                                            25          VHP’s Counterclaims raise issues of invalidity and unenforceability of Vitality Group’s

                                                                                            26   alleged marks. VHP contends that the term “VITALITY” is functional and generic, or at least

                                                                                            27   merely descriptive, and therefore invalid. Moreover, Vitality Group was assigned many of its

                                                                                            28   marks from its predecessor-in-interest, Destiny Health. Destiny Health sold health insurance, but
                                                                                                                                                -4-
                                                                                                                                      JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 6 of 13 Page ID #:196



                                                                                             1   exited the insurance market in 2008. Vitality Group does not sell insurance. Yet Vitality Group

                                                                                             2   has maintained its alleged marks and claimed commercial use of the marks in connection with the

                                                                                             3   underwriting and administration of health insurance. Those claims are false. Thus, VHP is

                                                                                             4   entitled to a declaration that it is not infringing Vitality Group’s alleged “VITALITY” marks, and

                                                                                             5   that Vitality Group’s alleged marks are invalid and unenforceable.

                                                                                             6   D.       PARTIES, EVIDENCE, ETC.
                                                                                             7            1.     Plaintiff’s Position:

                                                                                             8            The parties in this case are Plaintiff, Vitality Group, who has sold or provided health care

                                                                                             9   related wellness services and information relating to health and wellness programs, since at least

                                                                                            10   as early as 2008; and Defendant, Vitality Health, which began selling health insurance services

                                                                                            11   under its VITALITY designation in 2018.
T ROUTMAN S ANDERS LLP




                                                                                            12            At this early stage of litigation, Vitality Group is unable to identify all individuals likely
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   possessing discoverable information upon which it will rely to support its claims. Subject to this

                                                                                            14   reservation, the following individuals may have discoverable information aside from Vitality

                                                                                            15   Group:

                                                                                            16            Tal Gilbert - CEO of The Vitality Group Inc., c/o Marcus S. Harris, Taft Stettinius &

                                                                                            17   Hollister, LLP 111 E. Wacker Suite 2800, Chicago, IL 60601. Mr. Gilbert has knowledge

                                                                                            18   concerning: (i) Vitality Group’s trademarks and channels of trade; (ii) Vitality Group’s business

                                                                                            19   and product offerings; (ii) Vitality Group’s expansion of product lines; (iii)Vitality Group’s

                                                                                            20   partnerships with third parties using Vitality Group’s trademarks; and (iv) Vitality Group’s target

                                                                                            21   customers.

                                                                                            22            Quentin Pelser - CFO of Vitality Group International, Inc. c/o Marcus S. Harris, Taft

                                                                                            23   Stettinius & Hollister, LLP 111 E. Wacker Suite 2800, Chicago, IL 60601. Mr. Pelser has

                                                                                            24   knowledge concerning: (i) Vitality Group’s sales; and (ii) Vitality Group’s expansion of product

                                                                                            25   lines.

                                                                                            26            Keith Karem – Head of Marketing of Vitality Group International, Inc. c/o Marcus S.

                                                                                            27   Harris, Taft Stettinius & Hollister, LLP 111 E. Wacker Suite 2800, Chicago, IL 60601. Mr.

                                                                                            28   Karem has knowledge concerning: (i) Vitality Group’s trademarks; (ii) consumer and market
                                                                                                                                              -5-
                                                                                                                                         JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 7 of 13 Page ID #:197



                                                                                             1   perception of Vitality Group; (iii) Vitality Group’s marketing and PR efforts; and (iv) the impact

                                                                                             2   Vitality Health’s infringement has had on Vitality Group’s brand.

                                                                                             3          Alan Pollard – Director of product innovation and new business initiatives of Vitality

                                                                                             4   Group International, Inc. c/o Marcus S. Harris, Taft Stettinius & Hollister, LLP 111 E. Wacker

                                                                                             5   Suite 2800, Chicago, IL 60601. Mr. Pollard has knowledge concerning: (i) Vitality Group’s

                                                                                             6   trademarks; (ii) consumer and market perception of Vitality Group; (iii) Vitality Group’s business

                                                                                             7   and product offerings; (iv) Vitality Group’s expansion of product lines; and (v) Vitality Group’s

                                                                                             8   target customers.

                                                                                             9          Based on the current results of Vitality Group’s investigation, the key documents in this

                                                                                            10   case include the parties’ Trademark Registrations, advertising, press and interviews, social media

                                                                                            11   posts, and other documentation relating to the parties’ products, services, marks and the
T ROUTMAN S ANDERS LLP




                                                                                            12   expansion of the parties’ product lines and services.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13          2.      Defendant’s Position:

                                                                                            14          VHP agrees that the parties in this case are Vitality Group and VHP.

                                                                                            15          VHP is currently unable to identify all individuals likely to possess discoverable

                                                                                            16   information upon which it will rely to support its counterclaims and defenses. But at this time,

                                                                                            17   VHP is able to state that all individuals identified by Vitality Group in this Report or otherwise

                                                                                            18   may have discoverable information relevant to VHP’s counterclaims and defenses. VHP further

                                                                                            19   states that the following individuals may also have discoverable information relevant to its

                                                                                            20   counterclaims and defenses:

                                                                                            21          Brian Barry, Chief Executive Officer of VHP;

                                                                                            22          Scott Howell, D.O., Chief Medical Officer of VHP;

                                                                                            23          Michael Rowan, Chief Information Officer of VHP;

                                                                                            24          Kenneth Watkins, C.P.A., M.B.A., Chief Financial Officer of VHP; and

                                                                                            25          Liza Arias, Chief Compliance Officer of VHP.

                                                                                            26          Based on VHP’s investigation to date, the key documents in this case include Vitality

                                                                                            27   Group’s Trademark applications, registrations, renewals, and assignments, and corresponding file

                                                                                            28   histories; marketing and sales documents from Vitality Group, Destiny Health, and VHP; Vitality
                                                                                                                                               -6-
                                                                                                                                      JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 8 of 13 Page ID #:198



                                                                                             1   Group’s agreements with health care providers; Vitality Group’s and Destiny Health’s formation

                                                                                             2   and association documents; and third-party uses of the term “VITALITY.”

                                                                                             3   E.     DAMAGES
                                                                                             4          1.      Plaintiff’s Position:

                                                                                             5          Vitality Group is unable to compute its damages at this time, prior to discovery. In

                                                                                             6   addition, Vitality Group continues to be damaged and irreparably harmed due to Vitality Health’s

                                                                                             7   actions.

                                                                                             8          2.      Defendant’s Position:

                                                                                             9          VHP denies that Vitality Group is entitled to any relief because it has not been damaged

                                                                                            10   or harmed by VHP.

                                                                                            11   F.     INSURANCE
T ROUTMAN S ANDERS LLP




                                                                                            12          Vitality Group is investigating whether it has an insurance policy covering this matter.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   VHP is investigating whether there is insurance coverage for this matter.

                                                                                            14   G.     MOTIONS
                                                                                            15          1.      Plaintiff’s position:

                                                                                            16          None expected at this time.

                                                                                            17          2.      Defendant’s position:

                                                                                            18          Aside from dispositive motions listed below, no other motions are expected at this time.

                                                                                            19   H.     MANUAL FOR COMPLEX LITIGATION
                                                                                            20          Not necessary for this case.

                                                                                            21   I.     STATUS OF DISCOVERY
                                                                                            22          1.      Initial Disclosures and Discovery

                                                                                            23          The parties will exchange initial disclosures on or before July 11, 2019 and the parties will

                                                                                            24   serve their first sets of discovery requests on each other prior to the Scheduling Conference.

                                                                                            25   J.     DISCOVERY PLAN
                                                                                            26          1.      Preservation of Discoverable Information

                                                                                            27          With respect to all discoverable documents, the parties agree to take the appropriate

                                                                                            28   actions to preserve discoverable information.
                                                                                                                                                 -7-
                                                                                                                                        JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 9 of 13 Page ID #:199



                                                                                             1          2.       Electronically Stored Information (“ESI”)

                                                                                             2          The parties agree that each of them will suspend any automatic delete functions relating to

                                                                                             3   their ESI such that all ESI relating in any way to this action will be preserved.

                                                                                             4          The parties are discussing the form of production of ESI. The parties are working in good

                                                                                             5   faith to come to agreement on the production of ESI in native format and expect to have a

                                                                                             6   resolution shortly.

                                                                                             7          3.       Expert Disclosures

                                                                                             8          The parties propose that initial expert witness disclosures, pursuant to Rule 26(a)(2), be

                                                                                             9   made no later than April 21, 2020. The parties propose that any rebuttal expert witness

                                                                                            10   disclosures be made no later than May 19, 2020.

                                                                                            11          4.       Expert Cut-Off
T ROUTMAN S ANDERS LLP




                                                                                            12          The parties propose that all expert discovery be concluded by no later than June 16, 2020.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13          5.       Non-Expert Cut-Off

                                                                                            14          The parties propose that all non-expert discovery be concluded by no later than March 17,

                                                                                            15   2020. The parties propose that all written discovery and deposition will be concluded by no later

                                                                                            16   than March 17, 2020.

                                                                                            17          6.       Subjects of Discovery

                                                                                            18          Vitality Group believes that discovery is needed on at least the following subjects:

                                                                                            19                  Vitality Group’s trademarks and its use thereof;

                                                                                            20                  Vitality Group’s business;

                                                                                            21                  Vitality Group’s advertising;

                                                                                            22                  Vitality Health’s use of the offending designations;

                                                                                            23                  Vitality Health’s business;

                                                                                            24                  Vitality Health’s advertising;

                                                                                            25                  Vitality Group’s damages; and

                                                                                            26                  Other such categories as they relate to the claims and defenses alleged in this

                                                                                            27                   matter.

                                                                                            28          VHP believes that discovery is needed on at least the following subjects:
                                                                                                                                              -8-
                                                                                                                                       JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 10 of 13 Page ID #:200



                                                                                             1                  Vitality Group’s alleged insurance offerings, including health insurance;

                                                                                             2                  Vitality Group’s association with Destiny Health;

                                                                                             3                  Vitality Group’s incorporation and formation;

                                                                                             4                  Destiny Health’s departure from the U.S. retail health insurance market;

                                                                                             5                  Vitality Group’s applications, registrations, renewals, and assignments of U.S.

                                                                                             6                   federal Trademarks, whether filed by Vitality Group or assigned to it;

                                                                                             7                  Vitality Group’s statements to the USPTO regarding its offering of goods and/or

                                                                                             8                   services under or in association with its claimed marks, the truth or falsehood of

                                                                                             9                   those statements when made, and Vitality Group’s knowledge (or disregard)

                                                                                            10                   thereof;

                                                                                            11                  Vitality Group’s alleged agreements with health plan providers;
T ROUTMAN S ANDERS LLP




                                                                                            12                  Vitality Group’s knowledge of VHP;
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13                  Vitality Group’s communications about and with VHP;

                                                                                            14                  Third-party uses of the term “VITALITY”;

                                                                                            15                  Vitality Group’s claim that VHP’s use of the term “VITALITY” in commerce

                                                                                            16                   deceives consumers as to the origin, source, sponsorship, or affiliation of VHP’s

                                                                                            17                   goods and services;

                                                                                            18                  Vitality Group’s claim that VHP’s use of the term “VITALITY” is likely to cause

                                                                                            19                   confusion;

                                                                                            20                  Vitality Group’s claim that VHP’s use of the term “VITALITY” is causing

                                                                                            21                   immediate and irreparable harm and injury to Vitality Group; and

                                                                                            22                  Vitality Group’s damages.

                                                                                            23          7.       Privilege and Protective Orders

                                                                                            24          The parties do not, at this time, have any disputes over claims of privilege. But the parties

                                                                                            25   anticipate that entry into a protective order will likely be necessary to protect certain sensitive

                                                                                            26   business information, private personal information, and trade secrets. In the event such a

                                                                                            27   protective order becomes necessary, the parties will take the necessary steps to request a

                                                                                            28   protective order from the Court.
                                                                                                                                                   -9-
                                                                                                                                       JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 11 of 13 Page ID #:201



                                                                                             1          8.       Changes in Limitations on Discovery

                                                                                             2          The parties agree that at this time, there appears to be no need to change the limitations on

                                                                                             3   discovery or to conduct discovery in phases.

                                                                                             4          9.       Other Discovery Orders

                                                                                             5          The parties agree that, at this time, there appears to be no need for other discovery orders.

                                                                                             6   K.     ADDITIONAL PARTIES
                                                                                             7          At this time, the parties do not anticipate the appearance of additional parties.

                                                                                             8   L.     AMENDED PLEADINGS
                                                                                             9          At this time, the parties do not foresee amending their respective pleadings.

                                                                                            10   M.     DISPOSITIVE MOTIONS
                                                                                            11          1.       Plaintiff’s Position:
T ROUTMAN S ANDERS LLP




                                                                                            12          After discovery has been conducted, Vitality Group expects to determine whether issues
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   exist that could be decided on a motion for summary judgment. If Vitality Group does file a

                                                                                            14   motion for summary judgment, it will most likely be on the issue of likelihood of confusion.

                                                                                            15          2.       Defendant’s Position:

                                                                                            16          VHP anticipates filing a motion for summary judgment or partial summary judgment

                                                                                            17   based on one or more of the following issues:

                                                                                            18                  Invalidity of Vitality Group’s alleged “VITALITY” marks;

                                                                                            19                  Unenforceability of Vitality Group’s alleged “VITALITY” marks;

                                                                                            20                  VHP’s non-infringement of Vitality Group’s alleged “VITALITY” marks;

                                                                                            21                  No likelihood of confusion between Vitality Group’s and VHP’s use of the term

                                                                                            22                   “VITALITY”; and

                                                                                            23                  Vitality Group’s alleged damages.

                                                                                            24          3.       Dispositive Motion Cut-Off

                                                                                            25          The parties propose that all dispositive motions will be filed no later than March 31, 2020.

                                                                                            26
                                                                                            27

                                                                                            28
                                                                                                                                                  - 10 -
                                                                                                                                         JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 12 of 13 Page ID #:202



                                                                                             1   N.     SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION (ADR)

                                                                                             2          To date, the parties have engaged in early settlement discussions and continue to do so.

                                                                                             3   Should these early efforts be unsuccessful, the parties agree to ADR Procedure No. 3—the

                                                                                             4   selection of a private mediator as their Local Rule 16-15.4 selection.

                                                                                             5   O.     TRIAL ESTIMATE

                                                                                             6          1.       Plaintiff’s Position:

                                                                                             7          Vitality Group requests that this case be tried by a jury and estimate the trial will take

                                                                                             8   approximately 5 court days. At this stage, Plaintiff currently is contemplating calling 6 witnesses.

                                                                                             9          2.      Defendant’s Position:

                                                                                            10          VHP agrees that this case be tried by a jury and estimates that it will take approximately 5

                                                                                            11   court days once the jury is selected. At this stage, VHP contemplates calling 5-8 witnesses.
T ROUTMAN S ANDERS LLP




                                                                                            12   P.     TRIAL COUNSEL
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13          The attorneys trying this case are Paul Gale, Marcus Harris, Amy Wright, and Jeffrey Kuo

                                                                                            14   on behalf of Vitality Group, and Patrick Kelly and Andrew Halaby on behalf of VHP.

                                                                                            15   Q.     INDEPENDENT EXPERT OR MASTER

                                                                                            16          The parties do not believe one is necessary in this case.

                                                                                            17   R.     TIMETABLE

                                                                                            18          See Exhibit A attached hereto.

                                                                                            19   S.     OTHER ISSUES

                                                                                            20          None at this time.

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28
                                                                                                                                                  - 11 -
                                                                                                                                         JOINT RULE 26(F) REPORT
                                                                                          Case 2:19-cv-02491-DMG-JC Document 30 Filed 07/05/19 Page 13 of 13 Page ID #:203



                                                                                             1     Dated: July 5, 2019                             TAFT STETTINIUS & HOLLISTER LLP
                                                                                                                                                   Marcus S. Harris
                                                                                             2                                                     Amy L. Wright
                                                                                                                                                   Jeffrey Kuo
                                                                                             3
                                                                                                                                                   TROUTMAN SANDERS LLP
                                                                                             4                                                     Paul L. Gale

                                                                                             5
                                                                                                                                                   By: /s/ Jeffrey Kuo
                                                                                             6                                                       Jeffrey Kuo
                                                                                             7                                                     Attorneys for Plaintiff and Counter-defendant
                                                                                                                                                   VITALITY GROUP INTERNATIONAL, INC.
                                                                                             8
                                                                                             9     Dated: July 5, 2019                             SNELL & WILMER L.L.P.
                                                                                                                                                   Andrew F. Halaby
                                                                                            10                                                     Patrick W. Kelly
                                                                                            11
                                                                                                                                                   By: /s/ Patrick W. Kelly
T ROUTMAN S ANDERS LLP




                                                                                            12
                                                           I R V I N E , C A 92614-2545




                                                                                                                                                     Patrick W. Kelly
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13                                                     Attorneys for Defendant and Counterclaimant
                                                                                                                                                   VITALITY HEALTH PLAN OF
                                                                                            14                                                     CALIFORNIA, INC.
                                                                                            15

                                                                                            16                                             ATTESTATION
                                                                                            17          Pursuant to L.R. 5-4.3.4, Jeffrey Kuo hereby attests that all other signatories listed, and on
                                                                                            18   whose behalf the filing is submitted, concur in the filing's content and have authorized the filing.
                                                                                            19
                                                                                                                                               /s/ Jeffrey Kuo
                                                                                            20
                                                                                                                                               Jeffrey Kuo
                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28
                                                                                                                                                 - 12 -
                                                                                                                                      JOINT RULE 26(F) REPORT
